Citation Nr: 1743622	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent prior to June 11, 2015, and 30 percent since June 11, 2015, for right foot plantar fasciitis (also claimed as osteoarthritis secondary to plantar fasciitis). 

2.  Entitlement to an increased rating in excess of 20 percent prior to May 31, 2013, and 40 percent since May 31, 2013, for left foot plantar fasciitis status post triple arthrodesis and scarring from arthrodesis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1990 to May 1990, December
1990 to January 1991, and June 1998 to July 1998.  The Veteran also had other
periods of service with a reserve component.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from rating decisions dated in August 2010 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In the August 2010 rating decision, the RO continued the assignment of a 20 percent disability rating for the Veteran's service-connected right foot plantar fasciitis (right foot disability).  In the August 2011 rating decision, the RO continued the assignment of a 20 percent disability rating for the Veteran's service-connected left foot plantar fasciitis, status post triple arthrodesis and scarring from arthrodesis (left foot disability).  The Veteran appealed.  During the appeal process, she was afforded another VA foot examination in May 2013.  Based upon the findings during this examination, the Veteran's left foot disability rating was increased from 20 percent to 40 percent effective May 31, 2013.  The Veteran appealed for the assignment of a higher disability rating.  

In March 2014, the Veteran testified during a Video Conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  See Legacy Content Manager.

In February 2015, the Board remanded the Veteran's claims to the RO for additional development that included affording the Veteran a new VA orthopedic examination.  In an August 2015 rating action, the Veteran's right foot evaluation was increased to 30 percent, effective in June 2015.  The case has been since returned to the Board for additional review.  


FINDINGS OF FACT

1.  Prior to June 11, 2015, symptomatology associated with the Veteran's right foot plantar fasciitis was, at most, moderately severe in nature.

2.  Since June 11, 2015, the symptomatology associated with the Veteran's right foot plantar fasciitis has been, at most, severe in nature.   

3.  Prior to May 31, 2013, symptomatology associated with the Veteran's left foot plantar fasciitis was, at most, moderately severe in nature.  

4.  Since May 31, 2013, symptomatology associated with the Veteran's left foot plantar fasciitis has been assigned the maximum schedular rating, as loss of use of the foot.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5167, 5276-5284 (2016).

2.  The criteria for an increased rating for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5167, 5276-5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Overview of Increased Ratings Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Right Foot Plantar Fasciitis 

The Veteran's service-connected right foot plantar fasciitis has been rated as 20 percent disabling prior to June 11, 2015, and 30 percent disabling since June 11, 2015, under Diagnostic Codes 5276-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5276 sets forth the rating criteria for acquired flatfoot.  
It provides in pertinent part:

A 30 percent rating for pronounced unilateral flatfoot with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Diagnostic Code 5284 sets forth the rating criteria for disabilities related to "other foot injuries."  In pertinent part, Diagnostic Code 5284 provides: 

a 10 percent rating for moderate impairment;

a 20 percent disability rating for moderately severe impairment;

a 30 percent disability rating for severe impairment; and 

a 40 percent disability rating is assigned for foot injuries with actual loss of use of the foot.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5284, "NOTE" to Diagnostic Code 5284.

VA's Schedule for Rating Disabilities does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  38 C.F.R. § 4.6.  Although an element of evidence to be considered by the Board, the use of terminology such as "severe" by VA examiners and others is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Other diagnostic codes involving disabilities of the foot include Diagnostic Code 5277 for bilateral weak foot; Diagnostic Code 5278 for acquired claw foot (pes cavus); Diagnostic Code 5279 for anterior metatarsalgia (Morton's disease); Diagnostic Code 5280 for unilateral hallux valgus; Diagnostic Code 5281 for unilateral severe hallux rigidus; Diagnostic Code 5282 for hammer toe; and Diagnostic Code 5283 for malunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283.  

Right Foot

Turning to the record on appeal, the medical evidence in the claims file dated prior to June 11, 2015 includes post-service private medical records, VA medical records and a VA examination report specifically related to the Veteran's right foot disability dated in June 2010.  In this regard, the Veteran's post-service medical records dated from 2009 to 2015 document the Veteran's ongoing complaints of pain, and the use of steroid injections, strapping, over-the-counter orthoses and custom orthoses without significant pain relief.   

According to the Veteran's June 2010 VA examination report, the Veteran was diagnosed with pes planus, plantar fasciitis and subtalar joint synovitis at that time.  A physical examination of the Veteran's right foot revealed objective evidence of painful motion, tenderness, weakness and abnormal weight bearing, without evidence of swelling.  The Veteran was also noted to have an antalgic gait.  The examiner noted inward bowing of the Veteran's right foot that was correctable with manipulation, although he reported that the manipulation was painful.  The examiner noted a forefoot and midfoot malalignment, both of which he said were correctable with manipulation without pain.  In addition to the forgoing, the examiner noted the Veteran's right foot had a pronation that was mild-in-nature, right heel valgus of 10 degrees that was correctible by manipulation and weight bearing line over the Veteran's right great toe.  An x-ray taken of the Veteran's right foot showed that pes planus was present, without any other abnormality being seen.  The examiner's ultimate impression was that the Veteran had bilateral mild pes planus.  

Thus, a review of the available evidence of record indicates that the Veteran's right foot disability prior to June 2015 resulted in painful motion, tenderness, weakness, abnormal weight bearing, a foot pronation that was noted to be mild-in-nature, and right heel valgus.  Additionally, the Board finds it notable that the June 2010 VA examiner opined that the Veteran's right foot's pes planus was mild in severity.  In light of the foregoing, the Board does not find the above-referenced symptoms to be of such severity to warrant the assignment of a disability rating of 30 percent pursuant to Diagnostic Code 5284.  Rather, the symptoms appear, at most, to constitute a disability of moderately severe impairment.  

The Veteran was granted an increased rating from 20 percent to 30 percent for her right foot disability based upon a June 2015 VA examination report that indicated the Veteran's disability had increased in severity.  In order to be assigned an increased rating of 40 percent (the highest schedular rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284), there must be evidence of record showing the loss of use of the right foot.  The evidence in the file does not support this conclusion.  Although it is on a limited basis, the Veteran is able to stand, walk, and negotiate stairs.  Additionally, the Board observes that the Veteran cannot be assigned a rating in excess of 30 percent pursuant to VA's other applicable foot disability codes, since 30 percent is the highest schedular rating available for unilateral disability.   

In making the above-referenced findings, the Board notes there is no basis on which to assign a separate evaluation for the Veteran's right foot disability at any point during the period of appeal under Diagnostic Codes 5277 (bilateral weak foot), 5278 (acquired claw foot), 5279 (anterior metatarsalgia), 5280 (unilateral hallux valgus), 5281 (hallux rigidus, unilateral, severe), 5282 (hammer toe), or 5283 (malunion or nonunion of the tarsal or metatarsal bones), as there is no medical evidence in the claims file of these conditions.  See 38 C.F.R. § 4.71a, VA examination reports of record.  

Left Foot 

The Veteran's service-connected left foot plantar fasciitis has been rated as 20 percent disabling prior to May 31, 2013, and 40 percent disabling since May 31, 2013, under Diagnostic Codes 5276-5167 (diagnostic code 5167 being the code for loss of use)   

A disability rating in excess of 20 percent prior to May 31, 2013

Evidence in the claims file reveals that the Veteran had surgery on her left foot in August 2009.  She was then granted a temporary total rating until February 2010, when the 20 percent evaluation was resumed.  In May 2011, she was afforded a VA examination in relation to her service-connected left foot disability.  The Veteran's medical treatment was noted to be at that time physical therapy, cortisone injections, and oral narcotics.  A physical examination of the Veteran's left foot revealed no evidence of painful motion, swelling, instability, or abnormal weight bearing.  However, there was evidence of tenderness and weakness of the lateral aspect of the Veteran's left foot and some tenderness of the plantar arch and heel lift.  The examiner noted inward bowing of the Veteran's left foot Achilles alignment that she said was not correctible with manipulation.  However, she found no forefoot or midfoot malalignment, nor was there pronation.  Her impression of a left foot x-ray was that of a stable appearance of left hindfoot fusion and diffuse osteoporosis that was noted to be without significant change.  The Veteran was ultimately diagnosed with plantar fasciitis, s/p triple arthrodesis and scarring from arthrodesis.  While the examiner opined that the Veteran's left foot disability resulted in severe effects in terms of daily activities such as exercise and sports, her general occupational effect would be considered significant rather than severe.  

Viewing the Veteran's pre-May 2013 left foot symptomatology in the context of VA's rating criteria, the Board finds that the Veteran's left foot disability warrants no more than the 20 percent disability rating assigned.  The evidence in this case does not show that the Veteran's left foot condition is pronounced with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and/or severe spasm of the tendo achillis on manipulation.  Rather, the evidence appears to show that the Veteran has no pronation of the left foot, tenderness not reported to be considered extreme-in-nature or marked inward displacement.  The examiner also made no reference to the Veteran experiencing spasms of the left foot.  

Similarly, the Board finds that a disability rating of 30 percent is not warranted under Diagnostic Code 5284 as the evidence simple does not show that prior to May 2013, residuals of the Veteran's left foot disability were severe in nature, with the VA evaluator acknowledging the effects to be significant, but not severe.   

A disability rating in excess of 40 percent since May 31, 2013

Pursuant to a VA examination report dated in May 2013, the Veteran was noted to have continued symptoms of heel, arch, and ankle pain, in spite of a triple arthrodesis surgery.  Physical examination revealed that the Veteran was reported to have bilateral weak foot, in that the Veteran reported that her left foot gave out and she would lose her balance.  The examiner also noted that there was extreme tenderness of the subtalar and midtarsal joints of the left foot and extreme tenderness of bilateral aponeurosis; and opined that the Veteran's functioning of her left foot was so diminished that it equated to the loss of use of the foot.  Based upon this examination report, the Veteran's left foot disability rating was increased from 20 percent to 40 percent pursuant to Diagnostic Code 5167.  Since 40 percent is the maximum schedular rating for loss of use of foot under Diagnostic Code 5167, a higher schedular rating is not warranted.








	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for right foot plantar fasciitis is denied. 

An increased rating for left foot plantar fasciitis status post triple arthrodesis scarring from arthrodesis is denied. 



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


